ETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.

Status of Claims
•    The following is an office action in response to the communications filed 01/25/2021 and 02/10/2021.
•    Claims 1-2, 5, and 23-24 are amended. 
•    Claims 11-20 are canceled. 
•    Claims 1-10 and 21-30 are pending and examined in the present action. 

Response to Amendment
In light of Applicant’s amendments, filed on 01/25/2021, the 112(b) rejections have been withdrawn.

Priority
The examiner acknowledges that the instant application is a continuation of US Patent Application No. 13842944, filed 03/15/2013.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Schreitmueller et al. (US 5839112 A), hereinafter Schreitmueller, in view of previously cited Stewart (US 20150112835 A1), hereinafter Stewart, in view of newly cited Robinson et al. (US 20090248545 A1), hereinafter Robinson.

In regards to claim 1, Schreitmueller discloses a computing device comprising a display screen (Schreitmueller: Col. 5, Ln. 37-38 – “a computer on which the application program runs”; Col. 4, Ln. 19-20 and Fig. 1 – “the first Screen of an application program”),
 the computing device being configured to display on the display screen a menu listing one or more major vehicle parts associated with validated vehicle identification information (Schreitmueller: Col. 9, Ln. 17-27 and Fig. 8 – “A second method to select the front end panel and lamps layer is by ‘dropping’ the vehicle section list, such as list 81 shown in FIG. 8, by the examiner notes that, consistent with at least [0047] of the Specification, the validated vehicle information is interpreted to be vehicle identification information matched to a database; the vehicle subsections in Fig. 8 are major vehicle parts); and
additionally being configured to display on the display screen an estimate summary directly populated from selection of a damaged major vehicle part from the one or more major vehicle parts (Schreitmueller: Col. 9, Ln. 17-27 and Fig. 8 – “‘dropping’ the vehicle section list…user can then click once on the name ‘front end panel and lamps’ appearing on this list, thereby selecting that vehicle subsection for display in graphics section 61 and/or for listing in textual list 57”; Col. 6, Ln. 44-53 and Fig. 5A – “Damages page of the present invention. Screen 103 in FIG. 5A…One section is textual list section 57, and the other section is graphics section 61. Each line in textual list section 57 is the name of a vehicle part whose graphics icon is displayed in graphics section 61”; see also Col. 8, Ln. 11-13; the examiner notes that selection of a subsection (e.g., the major vehicle part) (Fig. 8), leads to display of the parts of that subsection (Figs. 5A-C));
wherein the estimate summary displays a limited list of secondary parts associated with the damaged major vehicle part (Schreitmueller: Col. 8, Ln. 11-13 and Fig. 5A – “each vehicle section is comprised of a number of vehicle parts. These parts can be displayed in graphics section 61 and/or listed in textual list section 57” Col. 6, Ln. 44-53 and Fig. 5A – “Damages page…One section is textual list section 57, and the other section is graphics section 61. Each line in textual list section 57 is the name of a vehicle part whose graphics icon is displayed in graphics section 61”; the examiner notes that the parts of the section are the secondary parts);
wherein each of the secondary parts in the limited list being selectable to cause a display and enable vehicle repair information to be seen (Schreitmueller: Col. 10, Ln. 37-51 and Fig. 5A – “Damage summary area 47 in FIG. 5A indicates the vehicle parts selected for repair…vehicle parts that are listed in Damages List 51 are those parts that have been selected by…clicking twice on a…vehicle part name in the textual list, all identifying the vehicle part to be selected. After the twice clicking on any one of the identifiers, the vehicle part is selected for a default operation”), and
 wherein the estimate summary is displayed while respective prices of the secondary parts are in an automatically summed state as an estimate total (Schreitmueller: Col. 10, Ln. 65 – Col. 11, Ln. 1 and Fig. 5A – “‘Total’ 78 indicates the line total, including any cost for replacement and the cost of labor, for the selected operation. Box 79 contains the grand total of all selected operations”; the examiner notes that the totals are for each replacement part and the grand total is the automatically summed state as an estimate total).
Schreitmueller further discloses the product being a vehicle (Schreitmueller: [abstract]). Schreitmueller further discloses various pop up windows. Selection of a subsection may cause a “mini list” popup window as displayed in Fig. 5B. (Schreitmueller: Col 9, Ln. 27-33; see also 
yet Schreitmueller does not explicitly disclose that the secondary parts are determined by predictive estimating that includes additional parts that a product manufacturer determines are likely damaged and recommends replacing based on the damaged major product part; that a part being selectable to cause a display is a part being selectable to launch a window, and wherein the repair information includes at least one of an identification of a one-time use part, or information related to a hazardous materials part.
However, Stewart teaches a similar method of displaying parts and subassemblies of a product, including 
that the secondary parts are determined by predictive estimating that includes additional parts that a product manufacturer makes a determines information about and recommends replacing based on the damaged major product part (Stewart: [0060] – “metadata may further include…information regarding other parts which the manufacture has indicated should be replaced along with a given part”; [0083] – “a kit is a collection of related parts which the manufacturer recommends being replaced contemporaneously (along with the selected part)”; [0058] – “proactively suggest additional or secondary parts or items that may be associated with the repair or replacement of the part(s) or assembly selected for purchase”); and
that a part being selectable to cause a display is a part being selectable to launch a window (Stewart: [0083] and Fig. 4 – “FIG. 4 illustrates how selection…of a part triggers the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the prediction features of Stewart in the system of Schreitmueller because Schreitmueller already discloses determining information based on product subassemblies and Stewart is merely demonstrating that the a prediction may occur based on a subassembly. Additionally, it would have been obvious to have include that the secondary parts are determined by predictive estimating that includes additional parts that a product manufacturer determines information about and recommends replacing based on the damaged major product part as taught by Stewart because recommendations are well-known and the use of it in a vehicle repair setting would have allowed for proactive suggestion of additional or secondary parts or items that may be associated with the repair or replacement of the part(s) or assembly selected for purchase (Stewart: [0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the interface features of Stewart in the system of Schreitmueller because Schreitmueller already discloses displaying windows in response to selections and Stewart is merely demonstrating that a window may be displayed in response to a part selection. Additionally, it would have been obvious to have include that a part being selectable to cause a display is a part being selectable to launch a window as taught by Stewart because interface windows are well-known and the use of it in a vehicle repair setting would have improved allowed for selection of a single product part (Stewart: [0006]).
Additionally, Robinson teaches a similar method for determining parts related to a selected part (Robinson: [abstract]), including
determining information about a part including determining a part is likely damaged based on the damaged major product part (Robinson: [0080] – “parts-ordering environment 100 may identify any related repair parts associated with the user's selected parts (step 1316)…repair level (i.e., from repair level field 810) associated with the extracted repair parts may also be retrieved”; [0050] – “Repair level field 810…Level ‘2’ may indicate parts that, if removed, should always be replaced (i.e., 100% replacement parts). In one embodiment, level ‘2’ parts may be those that are likely to be damaged if removed. For example, level ‘2’ may correspond to pins, plates, rings, seals, O-rings, and/or other fastening, sealing, and/or absorbing parts subject to physical stress or wear that, if removed, should be replaced”); and
wherein the repair information includes at least one of an identification of a one-time use part, or information related to a hazardous materials part (Robinson: [0050] and Fig. 8 – “Repair level field 810…Level ‘2’ may indicate parts that, if removed, should always be replaced (i.e., 100% replacement parts). In one embodiment, level ‘2’ parts may be those that are likely to be damaged if removed. For example, level ‘2’ may correspond to pins, plates, rings, seals, O-rings, and/or other fastening, sealing, and/or absorbing parts subject to physical stress or wear that, if removed, should be replaced”; (e.g., level 2 parts are one time use)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the part features of Robinson in the system of Schreitmueller because Schreitmueller already discloses damaged parts and parts such as seals and plates and Robinson is merely demonstrating that a part may be determined to be likely damaged and that seals, plates, and other such parts may be one time use. Additionally, it would have been obvious to have include determining information about a part including determining a part is likely damaged based on the damaged major product part, and wherein the repair information includes at least one of an identification of a one-time use part, or information related to a hazardous materials part as taught by Robinson because related damaged parts are well-known and the use of it in a vehicle repair setting would have improved customer satisfaction and increased part sales (Stewart: [0090]).

In regards to claim 2, Schreitmueller/Stewart/Robinson teaches the apparatus of claim 1. Schreitmueller further discloses wherein the repair information further includes a price estimate for the parts to be replaced (Schreitmueller: Col. 10, Ln. 37-51 and Ln. 65-67 and Fig. 5A – “Damage summary area 47 in FIG. 5A indicates the vehicle parts selected for repair…vehicle parts that are listed in Damages List 51 are those parts that have been selected by…clicking twice on a…vehicle part name in the textual list, all identifying the vehicle part to be selected. After the twice clicking on any one of the identifiers, the vehicle part is selected for a default operation…‘Total’ 78 indicates the line total, including any cost for replacement and the cost of labor, for the selected operation”),
yet Schreitmueller does not explicitly disclose that the parts are manufacturer-recommended parts, and the repair information including manufacturer-recommended repair instructions comprising manufacturer- recommended parts to be replaced, an identification of any one-time use parts, part numbers for the manufacturer-recommended parts to be replaced, and manufacturer-approved repair instructions.
However, Stewart teaches a similar method of displaying parts and subassemblies of a product, including 
that the parts are manufacturer-recommended parts, and the repair information including manufacturer-recommended repair instructions comprising manufacturer- recommended parts to be replaced, part numbers for the manufacturer-recommended parts to be replaced, and manufacturer-approved repair instructions (Stewart: [0060] – “metadata is data describing the part including part number…other parts which the manufacture has indicated should be replaced along with a given part”; [0083] – “a kit is a collection of related parts which the manufacturer recommends being replaced contemporaneously (along with the selected part)”; [0058] – “proactively suggest additional or secondary parts or items that may be associated with the repair or replacement of the part(s) or assembly selected for purchase”; the examiner notes that an indication/suggestion that secondary parts be repaired or replaced represents manufacturer-recommended repair instructions comprising manufacturer- recommended parts to be replaced, and manufacturer-approved repair instructions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Stewart with Schreitmueller for the reasons identified above with respect to claim 1.
Additionally, Robinson teaches a similar method for determining parts related to a selected part (Robinson: [abstract]), including
the repair information including an identification of any one-time use parts (Robinson: [0080] – “parts-ordering environment 100 may identify any related repair parts associated with the user's selected parts (step 1316)…repair level (i.e., from repair level field 810) associated with the extracted repair parts may also be retrieved”; [0050] – “Repair level field 810…Level ‘2’ may indicate parts that, if removed, should always be replaced (i.e., 100% replacement parts). In one embodiment, level ‘2’ parts may be those that are likely to be damaged if removed. For example, level ‘2’ may correspond to pins, plates, rings, seals, O-rings, and/or other fastening, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Robinson with Schreitmueller for the reasons identified above with respect to claim 1.

In regards to claim 3, Schreitmueller/Stewart/Robinson teaches the apparatus of claim 1. Schreitmueller further discloses wherein each of the secondary parts in the limited list is capable of being removed from the estimate summary (Schreitmueller: Col. 9, Ln. 17-27 and Fig. 8 – “‘dropping’ the vehicle section list…user can then click once on the name ‘front end panel and lamps’ appearing on this list, thereby selecting that vehicle subsection for display in graphics section 61 and/or for listing in textual list 57”; Col. 6, Ln. 44-53 and Fig. 5A – “Damages page of the present invention. Screen 103 in FIG. 5A…One section is textual list section 57, and the other section is graphics section 61. Each line in textual list section 57 is the name of a vehicle part whose graphics icon is displayed in graphics section 61”; the examiner notes that selection of a new subsection (as in Fig. 8) removes the previous parts from like 57 and populates the list with the parts corresponding to the new selection).

In regards to claim 4, Schreitmueller/Stewart/Robinson teaches the apparatus of claim 1. Schreitmueller further discloses wherein the computing device is configured to display purchase information for any part from the limited list of secondary parts (Schreitmueller: Col. 10, Ln. 37-51 and Ln. 65-67 and Fig. 5A – “Damage summary area 47 in FIG. 5A indicates the vehicle parts selected for repair…vehicle parts that are listed in Damages List 51 are those parts 
yet Schreitmueller does not explicitly disclose displaying a purchase function to purchase any part. However, Robinson teaches a similar method for determining parts related to a selected part (Robinson: [abstract]), including
displaying a purchase function to purchase any part (Robinson: [0066] and Fig. 11 – “Parts list 1100 may further include and/or be associated with a checkout button 1108, the selection of which may cause GUI 1000 to place an order for the items in parts list 1100”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Robinson with Schreitmueller for the reasons identified above with respect to claim 1.

In regards to claim 7, Schreitmueller/Stewart/Robinson teaches the apparatus of claim 1. Schreitmueller further discloses wherein the limited list of secondary parts improves accuracy of vehicle repair estimates by providing a comprehensive listing of secondary parts to be replaced when the damaged major vehicle part is replaced (Schreitmueller: Col. 9, Ln. 17-27 and Fig. 8 – “‘dropping’ the vehicle section list…user can then click once on the name ‘front end panel and lamps’ appearing on this list, thereby selecting that vehicle subsection for display in graphics section 61 and/or for listing in textual list 57”; Col. 6, Ln. 44-53 and Fig. 5A – “Damages page of the present invention. Screen 103 in FIG. 5A…One section is textual list 
Examiner Note: The limitation “improves accuracy of vehicle repair estimates by providing a comprehensive listing of secondary parts to be replaced when the damaged major vehicle part is replaced” is merely an intended result and is accordingly granted little to no patentable weight.

In regards to claim 8, Schreitmueller/Stewart/Robinson teaches the apparatus of claim 1. Schreitmueller further discloses wherein the limited list of secondary parts is provided on a graphical user interface displayed by the display screen, the graphical user interface having one or more groupings of the secondary parts according to vehicle sub-section (Schreitmueller: Col. 9, Ln. 17-27 and Fig. 8 – “‘dropping’ the vehicle section list…user can then click once on the name ‘front end panel and lamps’ appearing on this list, thereby selecting that vehicle subsection for display in graphics section 61 and/or for listing in textual list 57”; Col. 6, Ln. 44-53 and Fig. 5A – “Damages page of the present invention. Screen 103 in FIG. 5A…One section is textual list section 57, and the other section is graphics section 61. Each line in textual list section 57 is the name of a vehicle part whose graphics icon is displayed in graphics section 61”; the examiner notes that Fig. 5A displays one or more groupings of secondary parts  according to the vehicle subsection).

In regards to claim 9, Schreitmueller/Stewart/Robinson teaches the apparatus of claim 8. Schreitmueller further discloses wherein the graphical user interface further includes a dynamically selectable icon configured to cause a display and enable the vehicle repair information to be displayed (Schreitmueller: Col. 10, Ln. 37-51 and Fig. 5A – “Damage summary area 47 in FIG. 5A indicates the vehicle parts selected for repair…vehicle parts that are listed in Damages List 51 are those parts that have been selected by…clicking twice on a…graphics icon…all identifying the vehicle part to be selected. After the twice clicking on any one of the identifiers, the vehicle part is selected for a default operation”),
yet Schreitmueller does not explicitly disclose that causing a display is launching a window.
However, Stewart teaches a similar method of displaying parts and subassemblies of a product, including that causing a display is launching a window (Stewart: [0083] and Fig. 4 – “FIG. 4 illustrates how selection…of a part triggers the display of metadata 330 related to the selected part”; the examiner notes that the part metadata of Fig. 4 is displayed as a window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Stewart with Schreitmueller for the reasons identified above with respect to claim 1.

In regards to claim 10, Schreitmueller/Stewart/Robinson teaches the apparatus of claim 1. Schreitmueller further discloses wherein the computing device is further configured to display a repair package with the damaged major vehicle part, the secondary parts and the repair information with categories grouped by type and location of the damaged major vehicle part (Schreitmueller: Col. 9, Ln. 17-27 and Fig. 8 – “‘dropping’ the vehicle section list…user can then click once on the name ‘front end panel and lamps’ appearing on this list, thereby selecting that vehicle subsection for display in graphics section 61 and/or for listing in textual list 57”; Col. 6, Ln. 44-53 and Fig. 5A – “Damages page of the present invention. Screen 103 in FIG. 

In regards to claim 21, Schreitmueller/Stewart/Robinson teaches the apparatus of claim 8. Schreitmueller further discloses the part information comprising the limited list of secondary parts (Schreitmueller: Col. 6, Ln. 44-53 and Fig. 5A – “Damages page of the present invention. Screen 103 in FIG. 5A…One section is textual list section 57, and the other section is graphics section 61. Each line in textual list section 57 is the name of a vehicle part whose graphics icon is displayed in graphics section 61”),
yet Schreitmueller does not explicitly disclose wherein the window having the vehicle repair information covers a portion of the part information on the graphical user interface.
However, Stewart teaches a similar method of displaying parts and subassemblies of a product, including wherein the window having the vehicle repair information covers a portion of the part information on the graphical user interface (Stewart: [0083] and Fig. 4 – “FIG. 4 illustrates how selection…of a part triggers the display of metadata 330 related to the selected part”; the examiner notes window of Fig. 4 covers a portion of the part information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Stewart with Schreitmueller for the reasons identified above with respect to claim 1.

In regards to claim 22, Schreitmueller/Stewart/Robinson teaches the apparatus of claim 8. Schreitmueller further discloses wherein the graphical user interface includes a selectable list of major vehicle parts, and wherein selection of an additional major vehicle part from the selectable list of major vehicle parts causes display of a second limited list of secondary parts associated with the additional major vehicle part to be added to the estimate summary (Schreitmueller: Col. 9, Ln. 17-27 and Fig. 8 – “‘dropping’ the vehicle section list…user can then click once on the name ‘front end panel and lamps’ appearing on this list, thereby selecting that vehicle subsection for display in graphics section 61 and/or for listing in textual list 57”; Col. 6, Ln. 44-53 and Fig. 5A – “Damages page of the present invention. Screen 103 in FIG. 5A…One section is textual list section 57, and the other section is graphics section 61. Each line in textual list section 57 is the name of a vehicle part whose graphics icon is displayed in graphics section 61”; the examiner notes that selection of a new subsection (as in Fig. 8) populates the list 57 with the parts corresponding to the new selection).

In regards to claim 23, claim 23 is directed to a system. Claim 23 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards an apparatus. The combined method of Schreitmueller/Stewart/Robinson teaches the limitations of claim 1 as noted above. Schreitmueller further discloses a system, and a system configured to provide, to the computing device, the one or more major vehicle parts, the limited list of secondary parts associated with the damaged major vehicle part, and the vehicle repair information (Schreitmueller: [abstract]; Col. 5, Ln. 37-38). Yet Schreitmueller does not explicitly disclose the system is a server providing information via a communication network. However, Robinson further teaches a server providing information via a communication network  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the server providing information via a communication network of Robinson in the system of Schreitmueller because Schreitmueller already discloses a computer and Robinson is merely demonstrating a computer may be a server. Additionally, it would have been obvious to have included the server and network as taught by Robinson because these components are well-known and the use of it in a vehicle repair would allow communication of information between devices (Robinson: [0029]).

In regards to claims 24-25, all the limitations in system claims 24-25 are closely parallel to the limitations of apparatus claims 2-3 analyzed above and rejected on the same bases.  

In regards to claim 26, Schreitmueller/Stewart/Robinson teaches the system of claim 23. Schreitmueller further discloses the part information comprising the limited list of secondary parts (Schreitmueller: Col. 6, Ln. 44-53 and Fig. 5A – “Damages page of the present invention. Screen 103 in FIG. 5A…One section is textual list section 57, and the other section is graphics section 61. Each line in textual list section 57 is the name of a vehicle part whose graphics icon is displayed in graphics section 61”),
yet Schreitmueller does not explicitly disclose wherein the part information includes an indication of whether a particular secondary part is a one-time use part.
wherein the part information includes an indication of whether a particular secondary part is a one-time use part (Robinson: [0080] – “parts-ordering environment 100 may identify any related repair parts associated with the user's selected parts (step 1316)…repair level (i.e., from repair level field 810) associated with the extracted repair parts may also be retrieved”; [0050] – “Repair level field 810…Level ‘2’ may indicate parts that, if removed, should always be replaced (i.e., 100% replacement parts). In one embodiment, level ‘2’ parts may be those that are likely to be damaged if removed. For example, level ‘2’ may correspond to pins, plates, rings, seals, O-rings, and/or other fastening, sealing, and/or absorbing parts subject to physical stress or wear that, if removed, should be replaced”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Robinson with Schreitmueller for the reasons identified above with respect to claim 23.

In regards to claims 27-30, all the limitations in system claims 27-30 are closely parallel to the limitations of apparatus claims 7-9 and 22 analyzed above and rejected on the same bases.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schreitmueller, in view of Stewart, in view of Robinson, in view of previously cited Orr (US 20060064393 A1), hereinafter Orr.

In regards to claim 5, Schreitmueller/Stewart/Robinson teaches the apparatus of claim 1. Schreitmueller further discloses wherein the repair information includes operation codes (Col. 10, Ln. 37-51 and Ln. 65-67 and Fig. 5A – “Damage summary area 47 in FIG. 5A indicates the 
yet Schreitmueller does not explicitly disclose wherein the repair information includes one-time use parts, hazardous materials parts, operation codes, paint codes, manufacturer-recommended installation instructions, and manufacturer-recommended repair instructions. 
However, Stewart teaches a similar method of displaying parts and subassemblies of a product, including that the repair information includes manufacturer-recommended installation instructions, and manufacturer-recommended repair instructions (Stewart: [0060] – “metadata is data describing the part including part number…other parts which the manufacture has indicated should be replaced along with a given part”; [0083] – “a kit is a collection of related parts which the manufacturer recommends being replaced contemporaneously (along with the selected part)”; [0058] – “proactively suggest additional or secondary parts or items that may be associated with the repair or replacement of the part(s) or assembly selected for purchase”; the examiner notes that an indication/suggestion that secondary parts be repaired or replaced represents manufacturer-recommended installation and repair instructions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Stewart with Schreitmueller for the reasons identified above with respect to claim 1.
Additionally, Robinson teaches a similar method for determining parts related to a selected part (Robinson: [abstract]), including that the repair information includes one-time use parts (Robinson: [0080] – “parts-ordering environment 100 may identify any related repair parts associated with the user's selected parts (step 1316)…repair level (i.e., from repair level field 810) associated with the extracted repair parts may also be retrieved”; [0050] – “Repair level field 810…Level ‘2’ may indicate parts that, if removed, should always be replaced (i.e., 100% replacement parts). In one embodiment, level ‘2’ parts may be those that are likely to be damaged if removed. For example, level ‘2’ may correspond to pins, plates, rings, seals, O-rings, and/or other fastening, sealing, and/or absorbing parts subject to physical stress or wear that, if removed, should be replaced”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Robinson with Schreitmueller for the reasons identified above with respect to claim 1.
Further, Orr teaches a similar vehicle repair estimation system (Orr: [abstract]), including that the repair information includes hazardous materials parts and paint codes (Orr: [0050] – “the system has adjusted the estimate to capture certain forgotten add-on items, such as hazardous waste, anti-freeze”; [0039] – “estimate-generating user may enter one or more of the following: …(x) Paint Code”; the examiner notes that anti-freeze and hazardous waste are both interpreted to be hazardous material parts).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the repair information of Orr in the system of Schreitmueller because Schreitmueller already discloses repair information and Robinson is merely demonstrating that the information may include paint codes and hazardous material parts. Additionally, it would have been obvious to have include that the repair information includes hazardous materials parts and paint codes as taught by Orr because this information is well-known and the use of it .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schreitmueller, in view of Stewart, in view of Robinson, in view of newly cited Vroman (US 20020087578 A1), hereinafter Vroman.

In regards to claim 6, Schreitmueller/Stewart/Robinson teaches the apparatus of claim 1. Yet Schreitmueller does not explicitly disclose wherein the vehicle repair information includes directions for a vehicle repair professional performing a repair on the vehicle.
However, Vroman teaches a similar vehicle repair system (Vroman: [0003]), including wherein the vehicle repair information includes directions for a vehicle repair professional performing a repair on the vehicle (Vroman: [0028] – “portable unit 14 downloads repair recommendations generated by analysis software and/or locomotive repair experts at the MDSC 20. From the portable unit 14, the technician also has access to repair resources, such as repair manuals, field modification instructions, schematics, block diagrams, etc.”),
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the directions of Vroman in the system of Schreitmueller because Schreitmueller already discloses repair information and Robinson is merely demonstrating that the information may be provided to repair professionals. Additionally, it would have been obvious to have include wherein the vehicle repair information includes directions for a vehicle repair professional performing a repair on the vehicle as taught by Vroman because providing information to users is well-known and the use of it in a vehicle repair setting would have 


Response to Arguments
Applicant’s arguments, filed 01/25/2021, have been fully considered.

35 U.S.C. § 103
Applicant argues that Stewart does not teach “determining secondary parts based on such parts being ‘likely damaged’” Remarks pages 6-7. The examiner notes that this argument is moot because a new reference has been cited to teach the determination that a part is likely damaged. 
With respect to Applicant’s arguments regarding Esser (Remarks pages 7-8), these arguments are moot because Esser has not been cited in the current rejection.
Applicant argues that Orr does not teach “claimed repair information IN a launched window” Remarks page 8. The examiner notes that this argument is moot because a new reference has been cited to teach this limitation. 
Applicant argues that claims 2-10, 21-22, and 24-30 are allowable for the same reasons as detailed above. (Remarks page 8). The examiner disagrees. The dependent claims are not allowable for the same reasons as detailed in the 103 rejection above, as well as in the paragraphs of this response to remarks section.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625